Citation Nr: 0621173	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-38 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for asbestosis.

2. Entitlement to service connection for lung cancer, claimed 
as secondary to Agent Orange or other herbicide exposure.

3. Entitlement to service connection for aortic aneurysms.

4. Entitlement to service connection for a heart condition.

5. Entitlement to service connection for a psychological 
condition.

6. Entitlement to service connection for an eye condition.

7. Entitlement to service connection for lumbosacral strain.

8. Entitlement to service connection for arthritis of the 
lumbar and cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1947 to October 1951 and again from March 1952 to 
March 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. 

The veteran had a hearing before the Board in June 2006 and 
the transcript is of record. At the hearing, the veteran 
submitted non-duplicative, relevant medical evidence in 
support of his claim with a waiver of local regional office 
consideration.

The issues of entitlement to service connection for 
lumbosacral strain and arthritis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran does not currently have asbestosis and his 
chronic obstructive pulmonary disease (COPD) was not incurred 
in service and there is no causal link between his current 
condition and any remote incident of service.

2. The veteran was not exposed to Agent Orange or any other 
herbicide, nor may it be presumed that he was exposed. 

3. The veteran's lung cancer was not incurred in service and 
there is no causal link between his current condition and any 
remote incident of service.

4.  The veteran's aortic aneurysms were not incurred in 
service and there is no causal link between his current 
condition and any remote incident of service.

5. The veteran's heart condition was not incurred in service 
and there is no causal link between his current condition and 
any remote incident of service.

6. The veteran does not currently have a psychological 
condition. 

7. The veteran's eye conditions were not incurred in service 
and there is no causal link between his current condition and 
any remote incident of service.


CONCLUSIONS OF LAW

1. The veteran's claimed asbestosis was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
and 5107 (West 2002 and Supp. 2005); 38 C.F.R. § 3.303 
(2005).

2. The veteran's lung cancer was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309 (2005).

3. The veteran's aortic aneurysms were not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309 (2005).

4. The veteran's heart condition was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309 (2005).

5. The veteran's claimed psychological condition was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, and 5107 (West 2002 and Supp. 2005); 38 
C.F.R. § 3.303 (2005).

6. The veteran's glaucoma was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, and 5107 
(West 2002 and Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

In general, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions. Id. When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service. 
38 C.F.R. § 3.303(d).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Asbestosis

The veteran alleges that while aboard the U.S.S. Remey in the 
Navy, he was exposed to asbestos when the boat was docked for 
pipe refitting and asbestos removal. Specifically, he alleges 
he was covered in white dust on a daily basis until the 
removal project was complete. 

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has the Secretary 
promulgated any regulations. McGinty v. Brown, 4 Vet. App. 
428, 432 (1993). However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB 
Circular"], that provides some guidelines for considering 
compensation claims based on exposure to asbestos. Id. The 
DVB circular was subsumed verbatim as § 7.21 of Adjudication 
Procedure Manual, M21-1, Part VI.  [This has now been 
reclassified in a revision to the Manual at M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C.] See also VAOPGCPREC 4-00 
(Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
notes that inhalation of asbestos fibers can produce fibrosis 
and tumors. The most common disease is interstitial pulmonary 
fibrosis (asbestosis). Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract. Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure. See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1). 
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc. Exposure to any 
simple type of asbestos is unusual except in mines and mills 
where the raw materials are produced. See id. at 7.21(b)(1). 
The latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease. Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease). See id. at 7.21(b)(2).

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation. Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure of asbestos 
and the prevalence of disease found in particular 
occupations, and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure. See Dyment v. 
West, 13 Vet. App. 141, 146 (1999); see also Nolen v. West, 
12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

In this case, the veteran testified that he worked as a 
"Boatswain mate" aboard the U.S.S. Remey. The occupation is 
not one that is normally associated with probable asbestos 
exposure. The veteran's DD-214, moreover, does not reveal any 
MOS normally associated with a high risk of exposure to 
asbestos. The veteran's service medical records show no 
complaints, treatments or diagnoses of any respiratory 
condition; his entrance and separation examinations reflect 
no respiratory abnormalities. 

After service, the veteran's medical records show he was 
treated for obstructive disease as early as 1996 with a 
diagnosis of chronic obstructive pulmonary disease (COPD) in 
October 2001. At that time he also was diagnosed with lung 
cancer and underwent an operation to remove his right lung. 
His medical records, on the other hand, do not show a current 
diagnosis of asbestosis or any indication that any of his 
respiratory problems are associated with asbestos exposure. 

The crucial inquiry then is whether the veteran has any 
respiratory condition that can be causally linked to any 
remote incident of service. The Board concludes he does not.

Again, there is no competent evidence indicating that the 
veteran was ever exposed to asbestos while in service. The 
Board finds compelling, on the other hand, that in-service 
and post-service medical records consistently indicate that 
the veteran was a heavy smoker, smoking anywhere from half a 
pack to a full pack a day, for forty years. Currently, the 
veteran testified that he no longer smokes, but his 
historical habit is well documented. 

It is also noteworthy the veteran's COPD and lung cancer were 
not diagnosed until 2001, over four decades after service, 
and no medical professional has indicated that the condition 
is related to any remote incident of service, including but 
not limited to asbestos exposure. Indeed, Dr. F, in a 
September 2001 treatment record, links the veteran's COPD to 
his long-lived tobacco abuse. In regard to the veteran's lung 
cancer, this is further explained below.

In short, the veteran does not have a current diagnosis for 
asbestosis, and therefore service connection is not 
warranted. In regard to his other respiratory diagnoses, 
there is no competent evidence indicating that the veteran 
was exposed to asbestos while in service. Even assuming 
arguendo that the veteran was exposed to asbestos, no medical 
provider has ever linked any of his respiratory conditions to 
any remote incident of service, including but not limited to 
asbestos exposure. 

Lung Cancer

The veteran contends that he currently suffers from lung 
cancer as a result of in-service events, specifically 
exposure to herbicides. The veteran's DD-214 shows that he 
served in Korea for part of his time in the Navy from March 
1952 to March 1956. Regrettably, service personnel records 
are unavailable to confirm the exact places and exact dates 
of every place the veteran was stationed while in service. 
From his DD-214 and testimony, however, the Board notes the 
veteran was in Charleston, South Carolina; New London, 
Connecticut; Fort Benning, Georgia; and Philadelphia, 
Pennsylvania during various times in service from 1947 to 
1956 as well as Korea sometime between March 1952 and March 
1956. 

A presumption exists for service connection for veterans 
exposed to herbicides and diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents. See 38 C.F.R. §§ 3.307, 3.309 (2004); 38 U.S.C.A. § 
1116 (West 2002).

The Board notes that in his original claim, the veteran 
alleged that his lung cancer is a result of Agent Orange 
exposure. In more recent statements including his June 2006 
testimony, however, the veteran has not alleged actual Agent 
Orange exposure, but rather argues that his lung cancer is a 
result of asbestos exposure. Indeed, he testified that his 
unit wore gas masks while stationed at Fort Benning.

Actual herbicide exposure, moreover, cannot be confirmed for 
any of the dates and places of the veteran's services. The 
United States Department of Defense (DoD) has confirmed the 
use of herbicides during the veteran's periods of service in 
various places in the United States as well as 
internationally. Regrettably, none of these confirmed places 
coincides with the places the veteran was stationed during 
his active service. There is no other competent evidence 
confirming the veteran was ever exposed to herbicides while 
in active duty. 

The Board recognizes that the veteran suffers from lung 
cancer, a disability designated under 38 C.F.R. § 3.309(e) 
(2004) as a disease associated with exposure to certain 
herbicide agents. However, the Board finds that the veteran's 
claim for service connection for lung cancer due to herbicide 
exposure must be denied, as the veteran's dates of service 
and confirmed stations during active service were not 
included in the list of places and dates classified by DoD as 
affected by herbicide use. The presumption of Agent Orange 
exposure is not raised, and there is also no evidence of 
actual exposure to Agent Orange in this case. There is no 
evidence of record other than the veteran's own assertions 
which shows that he was exposed to herbicides during active 
service. The evidence does not support the veteran's 
assertions of herbicide exposure during service and his 
statements alone are not sufficient upon which to concede 
exposure to herbicides during service. Accordingly, the 
presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iii) are 
not applicable to this case. Therefore, the Board finds that 
presumptive service connection for lung cancer due to 
exposure to herbicides is not warranted. See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309(e).

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation. See 
Combee v. Brown, 34 F.3d 1039 (1994). Accordingly, the Board 
will proceed to evaluate the veteran's claim under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303.

Direct service connection is established where a claimant 
submits (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." See 
Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose v. 
West, 11 Vet. App. 169, 171 (1998). 

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for lung cancer. In this case, there is no 
competent medical evidence of record showing that the 
veteran's claimed disability of lung cancer has been related 
to his period of active service. His service medical records 
are void of any complaint, treatment, or diagnosis of lung 
cancer. VA outpatient and private treatment records show 
diagnoses and treatment for lung cancer starting in 2001, 
over 40 years after service. None of the competent medical 
evidence indicates that the veteran's residuals of lung 
cancer were related to active service.

The Board notes that it also considered whether the veteran's 
condition is a result of in-service asbestos exposure. As 
explained above, however, there is no competent evidence that 
the veteran was actually exposed to asbestos and no medical 
examiner has ever opined that his lung cancer is a result of 
asbestos exposure.

The Board has considered the veteran's statements that he 
suffers from lung cancer due to herbicide exposure during 
active service. The medical records, however, simply do not 
support the veteran's contentions. Statements from the 
veteran can be used only to provide a factual basis upon 
which a determination could be made that a particular injury 
occurred in service, not to provide a diagnosis or a medical 
opinion linking that in-service disease or injury to a 
current disability. See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996). 

Therefore, the Board finds that the medical evidence of 
record, which does not indicate that the veteran's disability 
of lung cancer is related to his active military service, is 
more probative than the veteran's own lay statements.

As the preponderance of the evidence establishes that the 
veteran's current claimed disability of lung cancer is not 
related to his military service, the veteran's claim of 
service connection for lung cancer must be denied. Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Aortic Aneurysms and Heart Condition

Here, the veteran claims that his heart conditions, to 
include aortic aneurysms, are the result of jumping overboard 
in extremely cold waters to retrieve a fellow shipman who was 
trying to avoid going to Korea. The veteran alleges the man 
was large and very strong and the combination of the struggle 
and cold water is the cause of his current heart conditions. 
Alternatively, the veteran also alleges that in-service 
stress in general is responsible for his current heart 
conditions.

Again, service connection may be established directly or 
through statutory presumption. Service connection for certain 
chronic diseases, such as cardiovascular-renal diseases, may 
be established on the basis of a presumption under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for heart diseases may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a). As will be explained below, no legal presumption is 
applicable here because the earliest evidence of the 
veteran's heart conditions is not until many decades after 
service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran's service medical records are negative for any 
complaints, treatments or diagnoses of any heart related 
condition. His separation examination, moreover, indicates no 
cardiovascular abnormalities. 

After service, there is no medical evidence suggesting any 
complaints, treatments or diagnoses of any cardiovascular 
symptomatology until July 1996, over forty years later. At 
that time, the veteran was diagnosed with non-critical 
coronary artery disease. A March 1996 private treatment 
record links his coronary disease symptomatology to risk 
factors including, "his age, his male sex as well as his 
tobacco history."

In February 2003, the veteran underwent abdominal aortic 
aneurysm repair. Continuous monitoring and treatment for his 
heart conditions is well documented from 1996 to 2004. During 
that time, no medical provider has ever linked any of his 
heart conditions to in-service stress, exposure to cold water 
or any other remote incident of service. Indeed, at least one 
medical provider has linked his disease to non-service 
related factors, including but not limited to tobacco abuse. 

The Board has considered the veteran's statements, including 
his recollection of the in-service incident exposing him to 
cold water. The medical records, however, simply do not 
support the veteran's contentions. The veteran takes issue 
with the incident not being documented. Even assuming 
arguendo that the incident occurred, no medical provider has 
ever opined that his exposure to excessively cold water in 
service is causally connected to his current heart 
conditions. Furthermore, the Board concedes that the veteran 
probably did experience high stress during his active duty. 
The fact of the matter is, however, that no medical provider 
has linked his heart conditions to any remote incident of 
service. Although the veteran believes that his heart 
conditions were caused by in-service events, he is a layman 
and has no competence to offer a medical diagnosis. Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). Regrettably, no doctor 
has ever opined that any of his heart conditions are related 
to any remote incident in service.

In summary, the Board finds that the evidence of record does 
not show that the veteran had his current heart conditions in 
service or for decades thereafter. Furthermore, even assuming 
in-service stress and exposure to cold water, the medical 
evidence on file does not relate the current symptoms to any 
aspect of the veteran's active duty. Direct service 
connection requires a relationship or connection to an injury 
or disease or some other manifestation of the disability 
during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); see also, Hickson, supra. The most probative evidence 
of record is against such a finding in this case. 

Psychological Condition

Here, the veteran claims that he currently suffers from a 
psychological disorder secondary to the frustrations and 
heartache of dealing with his lengthy list of medical 
conditions. Specifically, he testified during his June 2006 
hearing that not being able to physically do very much has 
caused him much anger, depression, and anxiety.

Initially, the Board notes that no service or post-service 
medical records show any complaints, treatments or diagnoses 
of any psychological condition. In order to prevail on the 
issue of service connection, first and foremost, there must 
be medical evidence of a current disability. See Hickson, 12 
Vet. App. at 253. The crucial inquiry then is whether the 
veteran has a current psychological disability. The Board 
concludes he does not. 

Although the record contains medical records dating back as 
early as 1980 to 2004, none of the medical evidence includes 
a diagnosis of a psychological disorder. His service medical 
records, additionally, are silent as to any complaints, 
treatments or diagnoses of any psychological condition. 

To the extent that the veteran is himself asserting that he, 
in fact, does have a current disability as a result of in-
service events, laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnoses and etiology of medical conditions. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Thus, 
his statements, without more, do not constitute competent 
favorable evidence. See also Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (Complaints of pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted). In short, there simply is 
no evidence that the veteran currently has a psychological 
disorder. Therefore, service connection is not warranted. 

Eye Condition

Here, the veteran alleges that his eye condition is the 
result of working as an infantryman firing M90s without eye 
protection.

The service medical records show that he entered service with 
normal vision in 1947 while his March 1956 separation 
examination shows slight decreased vision with a notation of 
"defective vision." Specifically, his vision was 20/25 in 
the right eye and 20/30 in the left eye, with 20/20 vision on 
correction. The condition, at the time, was noted as non-
disabling. The records also show the veteran, during a 
December 1954 fight, was pushed through a glass window 
resulting in a skin laceration of the corner of the veteran's 
right eye. His DD-214, moreover, confirms that the veteran 
worked as an infantryman during his service with the Army. 
There is no evidence, however, that the veteran used firearms 
without eye protection as claimed.

The first question that must be addressed, therefore, is 
whether incurrence of a chronic eye condition is factually 
shown during service. The Board concludes it was not. 
Although the veteran suffered a December 1954 injury near his 
right eye, the veteran was treated and sent back to active 
duty 5 days later. He continued on to serve over two years of 
active duty without any complaints, treatments or diagnoses 
of an eye condition. Although his separation examination 
notes some slight decrease in vision, it was noted as non-
disabling and not linked to any in-service injury or 
incident. His service medical records are simply devoid of 
any findings consistent with a chronic eye condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's current eye 
conditions are related to his in-service injury or slight 
decrease in vision. The Board concludes it is not. 

The veteran's eye treatment records show diagnoses of 
bilateral pseudophake, cataracts, and glaucoma of the right 
eye from 2000 to 2002, over four decades after separation 
from service. The Board notes that a May 2002 private 
treatment record makes reference to an old right eye injury 
that "may have caused capsule to break during 
[phacoemulsification]." No further explanation is made 
regarding the origin of the old right eye injury or if it is 
responsible for any of the veteran's conditions. Indeed, no 
medical provider has ever linked his current eye conditions 
to any remote incident of service. 

The Board has considered the veteran's statements that his 
eye conditions are a result of a lack of eye protection in 
service. There simply is no medical evidence, however, to 
support his contentions. The first reported treatment for any 
eye condition was not until November 2000, over forty years 
after service. Although he believes that his eye conditions 
were caused by service, he is a layman and has no competence 
to offer a medical diagnosis. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

In summary, the Board finds that the evidence of record does 
not show that the veteran had his current eye conditions in 
service or for decades thereafter. Furthermore, the medical 
evidence on file does not relate the current symptoms to any 
aspect of the veteran's active duty. Direct service 
connection requires a relationship or connection to an injury 
or disease or some other manifestation of the disability 
during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); see also, Hickson, supra. The most probative evidence 
of record is against such a finding in this case. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against all the above 
claims, and the benefit of the doubt doctrine is not for 
application. See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in February 2006. That letter advised 
the claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). Although a 
letter was sent to the claimant in June 2003 prior to the 
February 2004 rating decision, the letter was not VCAA 
compliant. This is not prejudicial, however, because a VCAA 
compliant letter was sent to the veteran in February 2006, 
and, after the notice was provided, the claim was 
readjudicated and an additional SSOC was provided to the 
veteran in April 2006. Not only has he been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  

The Board also concludes VA's duty to assist has been 
satisfied. The claimant's service medical records and VA 
medical records are in the file. Although personnel records 
could not be obtained, the RO exhausted all possible means of 
obtaining them and found further attempts to be futile. 
Private medical records identified by the veteran have been 
obtained, to the extent possible. The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The Board concludes examinations are not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements. Such evidence is insufficient to trigger VA's 
duty to provide an examination. The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion. See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran. In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claims, as indicated above.  


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for lung cancer, claimed as 
secondary to Agent Orange or other herbicide exposure, is 
denied.

Entitlement to service connection for aortic aneurysms is 
denied.

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for a psychological 
condition is denied. 

Entitlement to service connection for an eye condition is 
denied.


REMAND

In regard to the back and arthritis claims, the veteran 
claims that these conditions are the result of in-service 
injuries. Specifically, the veteran claims that his back and 
arthritis conditions are the result of a 1951 in-service 
injury where he fell off a truck while loading it with heavy 
crates of artillery. 

The veteran's service medical records confirm that the 
veteran was treated for a lumbar spasm in April 1951, stated 
as a residual of a 1947 or 1949 prior injury (the exact date 
on the record is illegible). The veteran was again treated 
for his back in May 1955 with a diagnosis of low back 
muscular sprain and right paravertebral muscle spasm of the 
lumbar region. An additional January 1953 record indicates 
injury to the veteran's shoulders while in a USN submarine. 

Since service the veteran has been diagnosed with severe 
degenerative osteoarthritis of the cervical spine as well as 
lumbar disc disease. The veteran has also been routinely 
treated for a back condition as early as 1980. The private 
treating doctor at that time, Dr. JK, noted occupational 
injuries to the veteran's neck and low back specifically 
indicating that prior to 1989 "there is absolutely no 
history of prior low back difficulty." 

In contrast, Dr. HLB opined in a December 2004 statement that 
the veteran's chronic back pain and arthritis is "possibly 
related to his old [1952] injury." In rendering his opinion, 
Dr. HLB noted that the veteran has been his patient for "18 
years" and indeed the veteran testified during his June 2006 
hearing that he had been seen by Dr. HLB for "over 20 
years." Currently, only a few of Dr. HLB's medical records 
from 2002 are of record. The RO should make an attempt to 
secure all of Dr. HLB's records for treatment of the 
veteran's back dating back to the 1980s. 

The pre- and post- service medical records are not 
dispositive, but they are enough to raise the possibility 
that the claimed conditions could be related to his in-
service injuries, such as to mandate providing him an 
examination, especially in light of the conflicting opinions 
of Dr. JK and Dr. HLB. See Duenas v. Principi, 18 Vet. App. 
512 (2004).


Finally, the veteran identified treatment records not 
currently of record. Specifically, the veteran testified 
during his June 2006 hearing, that he received treatment for 
his back by private Dr. G as well as Dr. HLB mentioned above. 
The RO should make an effort to obtain these records.

VA records are considered part of the record on appeal since 
they are within VA's constructive possession. Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). Accordingly, the RO 
should also take this opportunity to retrieve recent 
treatment records from the VA Medical Center in New London 
and West Haven, Connecticut, from 2005 to the present. 

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to complete release forms 
authorizing VA to request his treatment 
records from Dr. G and Dr. HLB. These medical 
records should then be requested, and the RO 
should specify that actual treatment records, 
as opposed to summaries, are needed. All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.

2. Obtain the veteran's medical records for 
treatment of his claimed conditions from the 
VAMC in New London, Connecticut and West 
Haven, Connecticut from April 2005 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

3. After obtaining the above VA and private 
medical records, to the extent available, 
schedule the veteran for an orthopedic 
examination for the claimed conditions of a 
chronic back condition and arthritis of the 
cervical and lumbar spine to determine the 
severity and likely etiology of any and all 
back conditions, specifically reconciling any 
and all conflicting medical opinions 
(especially by Dr. JK and Dr.HLB) and 
specifically commenting on the veteran's in-
service back injuries and treatments.   

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4. After the above is complete, readjudicate 
the veteran's claim. If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


